                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

TERNECIA D. WILSON,                             )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )      CASE NO. 1:19-cv-137-ECM-GMB
                                                )      [WO]
RON WILSON, et al.,                             )
                                                )
       Defendants.                              )

                                           ORDER

       On February 21, 2019, Plaintiff Ternecia D. Wilson, appearing pro se, filed a

complaint against Defendants Ron Wilson, Louise Wilson, Patrick Wilson, Hart Ramsey,

Alethia Ramsey, Gwen G. Oliver, Demitta Wilson, and Phyliss Bolden. Doc. 1. Wilson

also filed a motion to proceed in forma pauperis. Doc. 2. For the reasons stated below, it

is ORDERED that Wilson shall file an amended complaint on or before June 20, 2019, in

accordance with the Federal Rules of Civil Procedure and the contents of this Order.

       As currently constituted, Wilson’s complaint (Doc. 1) constitutes a “shotgun

pleading” that does not comply with the Federal Rules of Civil Procedure. Rule 8 of the

Federal Rules of Civil Procedure requires a complaint to contain a short and plain statement

showing that the plaintiff is entitled to relief. Fed. R. Civ. P. 8(a)(2). The allegations should

be “simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1). Each claim should be stated in

separate, numbered paragraphs, “limited as far as practicable to a single set of

circumstances.” Fed. R. Civ. P. 10(b). This enables the opposing party to respond

adequately and appropriately to the claims against it, and allows the court to “determine
which facts support which claims and whether the plaintiff has stated any claims upon

which relief can be granted.” Weiland v. Palm Beach Cty. Sherriff’s Office, 792 F.3d 1313,

1320 (internal citations omitted). Wilson’s complaint exhibits the characteristics of a

shotgun pleading, which have been “roundly condemned” in the Eleventh Circuit “both for

the confusion they cause litigants and the havoc they wreak on the docket.” McCall v. Bank

of America, N.A., 2016 WL 5402748, at *1 (M.D. Ala. Sept. 26, 2016).

       Although the court is mindful of Wilson’s pro se status, and the fact that pro se

pleadings are held to a lesser standard than those prepared by attorneys, pro se litigants still

must comply with the Federal Rules of Civil Procedure. See Alba v. Montford, 517 F.3d

1249, 1252 (11th Cir. 2008); Giles v. Wal-Mart Distrib. Ctr., 359 F. App’x 91, 93 (11th

Cir. 2009). And a plaintiff’s complaint must provide sufficient factual matter for the court

to determine whether her claims have any merit. See Weiland, 792 F.3d at 1313.

       In this case, Wilson asserts the following claims: extortion, invasion, attempted

murder, discrimination, racism, bigotry, indignation, famine, and the loss of shelter. Doc.

1 at 1. She alleges that these civil rights violations occurred in Dothan, Alabama. Doc. 1

at 1. And she requests relief in the form of one million dollars in damages. Doc. 1 at 2.

But the factual support for Wilson’s claims is entirely absent from the complaint. While it

is possible that she may have a viable claim, this is not currently discernable because the

complaint fails to provide any factual allegations or information about the wrongdoing

allegedly committed by Defendants. Although Wilson lists a number of claims, she does

not coherently allege how Defendants’ conduct relates to those claims or how Defendants’




                                               2
conduct relates to any violation of federal law. Consequently, the court is unable to

determine whether her claims have any merit. See Weiland, 792 F.3d at 1313.

        Accordingly, it is ORDERED that Wilson shall file an amended complaint on or

before June 20, 2019, that complies with the Federal Rules of Civil Procedure and the

following requirements of this Order, including:

                a.      The body of the amended complaint must contain factual
                        allegations explaining the alleged conduct by Defendants that
                        is at issue.

                b.      The amended complaint should specify which Defendant
                        committed each wrongful act.

                c.      The complaint must include clear allegations of fact showing
                        that Wilson is entitled to relief under federal law.

                d.      Wilson should clearly indicate which specific factual
                        allegations provide support for each of her claims.

        Further, Wilson is warned that her failure to submit an amended complaint1 in

compliance with this Order may result in a recommendation of dismissal of this case.2

        DONE this 30th day of May, 2019.




1
  Eleventh Circuit courts routinely instruct pro se litigants to correct their shotgun pleadings with an
amended complaint that complies with the Federal Rules of Civil Procedure. See, e.g., Johnson v. Georgia,
2016 WL 4709078 (11th Cir. Sept. 9, 2016); Giles, 359 F. App’x at 92–93; Maglutas, 256 F.3d at 1284 n.3
(“We have held that district courts confronted by [shotgun] complaints have the inherent authority to
demand repleader sua sponte.”).
2
  See, e.g., Giles, 359 F. App’x at 93 (holding that, after “guidance from the district court on how to cure
the deficiencies in his complaint and a clear warning that noncompliance would be cause for dismissal,”
the district court did not abuse its discretion by dismissing an amended complaint that did not comply with
the requirements of Rules 8 and 10).


                                                     3
